           Case 2:20-cv-02096-WBS-AC Document 33 Filed 01/12/21 Page 1 of 4


     MICHAEL J. STRUMWASSER (SBN 58413)
 1   DALE K. LARSON (SBN 266165)
     CAROLINE CHIAPPETTI (SBN 319547)
 2   JULIA MICHEL (SBN 331864)
     STRUMWASSER & WOOCHER LLP
 3   10940 Wilshire Boulevard, Suite 2000
     Los Angeles, California 90024
 4   Telephone: (310) 576-1233
     Facsimile: (310) 319-0156
 5   Email: mstrumwasser@strumwooch.com
     Email: dlarson@strumwooch.com
 6   Email: cchiappetti@strumwooch.com
     Email: jmichel@strumwooch.com
 7
     CYNTHIA J. LARSEN (SBN 123994)
 8   JUSTIN GIOVANNETTONE (SBN 293794)
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   400 Capitol Mall, Suite 3000
     Sacramento, California 95814
10   Telephone: (916) 447-9200
     Facsimile: (916) 329-4900
11   Email: clarsen@orrick.com
     Email: jgiovannettone@orrick.com
12   Attorneys for all Defendants
     in their official capacities
13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE EASTERN DISTRICT OF CALIFORNIA
15
     APPLIED UNDERWRITERS, INC., a          Case No. 2:20-cv-02096-WBS-AC
16   Nebraska corporation; and
     APPLIED RISK SERVICES, INC.,           STIPULATION AND ORDER TO EXTEND
17   a Nebraska Corporation,                TIME BY 14 DAYS TO FILE
                                            RESPONSIVE PLEADING OR MOTION TO
18                         Plaintiffs,      FIRST AMENDED COMPLAINT
19         v.
                                            Judge:               Hon. William B.
20   INSURANCE COMMISSIONER OF THE                               Shubb
     STATE OF CALIFORNIA RICARDO            Courtroom:           5
21   LARA, in his official                                       14th Floor
     capacity; et al.,
22                                           Action Filed: October 20, 2020
23                         Defendants.

24
25
26
27
28
                                     Printed on Recycled Paper
     APPLIED UNDERWRITERS, INC. V. INSURANCE COMMISSIONER OF THE STATE OF CALIFORNIA
     STIPULATION AND ORDER TO EXTEND TIME BY 14 DAYS TO FILE RESPONSIVE PLEADING OR MOTION
     TO FIRST AMENDED COMPLAINT
     CASE NO.: 2:20-CV-02096-WBS-AC
          Case 2:20-cv-02096-WBS-AC Document 33 Filed 01/12/21 Page 2 of 4



 1         Plaintiffs Applied Underwriters, Inc. and Applied Risk Services,
 2   Inc. (“Plaintiffs”), by and through their counsel of record, and
 3   Defendants Insurance Commissioner of the State of California Ricardo
 4   Lara, California Department Of Insurance Deputy Commissioner Kenneth
 5   Schnoll, and California Department Of Insurance Deputy Commissioner
 6   Bryant Henley (“Defendants”), by and through their counsel of record,
 7   hereby stipulate and respectfully apply to this Court for an Order
 8   extending the time for Defendants to file a responsive pleading or
 9   motion to Plaintiffs’ First Amended Complaint by 14 days.
10         WHEREAS, on November 19, 2020, the Parties stipulated and the
11   Court ordered that Defendants would have 28 days to respond to a
12   First Amended Complaint, Dkt. No. 25;
13         WHEREAS, on December 14, 2020, Plaintiffs filed a First Amended
14   Complaint for Declaratory and Injunctive Relief, Dkt. No. 26, making
15   a responsive pleading or motion due January 11, 2021;
16         WHEREAS, on January 6, 2021, California Insurance Company, a New
17   Mexico    corporation     (“CIC    New   Mexico”),     filed    a   Complaint     for
18   Declaratory and Injunctive Relief against the same officials who are
19   defendants in this action;
20         WHEREAS, on January 7, 2021, CIC New Mexico filed a Notice of
21   Related Cases in this action, Dkt. 28, requesting that the CIC New
22   Mexico action be assigned to this Court;
23         WHEREAS, on January 8, 2021, counsel for all parties met and
24   conferred by phone and agreed to extend the time for Defendants to
25   respond to the First Amended Complaint by 14 days while the parties
26   continue to meet and confer to discuss the relationship between the
27
28                                             2
     APPLIED UNDERWRITERS, INC. V. INSURANCE COMMISSIONER OF THE STATE OF CALIFORNIA
     STIPULATION AND ORDER TO EXTEND TIME BY 14 DAYS TO FILE RESPONSIVE PLEADING OR MOTION
     TO FIRST AMENDED COMPLAINT
     CASE NO.: 2:20-CV-02096-WBS-AC
          Case 2:20-cv-02096-WBS-AC Document 33 Filed 01/12/21 Page 3 of 4



 1   CIC New Mexico action and this action, if any, and any efficiencies
 2   that might be achieved through coordination or otherwise;
 3         WHEREAS,     while    the    Parties     previously      stipulated      to   a
 4   continuance on the hearing of a Motion to Dismiss as to the original
 5   complaint, this is the first extension the Parties seek as to the
 6   First Amended Complaint;
 7         NOW, THEREFORE, IT IS HEREBY STIPULATED, between Plaintiffs and
 8   Defendants, subject to the Court’s approval, that Defendants’ time to
 9   respond to the First Amended Complaint is extended by 14 days, from
10   January 11, 2021, to January 25, 2021.
11         IT IS SO STIPULATED.
12
13   DATED: January 8, 2021
14                                   __/s/ Maxwell Pritt___________________
15                                   Maxwell V. Pritt (SBN 253155)
                                       mpritt@bsfllp.com
16                                   Joshua I. Schiller (SBN 330653)
                                       jischiller@bsfllp.com
17                                   Beko O. Reblitz-Richardson (SBN
                                     238027)
18                                     brichardson@bsfllp.com
                                     BOIES SCHILLER FLEXNER LLP
19                                   44 Montgomery Street, 41st Floor
20                                   San Francisco, CA 94104
                                     Telephone:     (415) 293-6800
21                                   Facsimile:     (415) 293-6899

22
                                     Counsel for Plaintiffs Applied
23                                   Underwriters, Inc.
                                     and Applied Risk Services, Inc.
24
     DATED: January 8, 2021
25                                   _/s/Michael Strumwasser______________
26
                                     MICHAEL J. STRUMWASSER (SBN 58413)
27                                   DALE K. LARSON (SBN 266165)
28                                             3
     APPLIED UNDERWRITERS, INC. V. INSURANCE COMMISSIONER OF THE STATE OF CALIFORNIA
     STIPULATION AND ORDER TO EXTEND TIME BY 14 DAYS TO FILE RESPONSIVE PLEADING OR MOTION
     TO FIRST AMENDED COMPLAINT
     CASE NO.: 2:20-CV-02096-WBS-AC
          Case 2:20-cv-02096-WBS-AC Document 33 Filed 01/12/21 Page 4 of 4


                                     CAROLINE CHIAPPETTI (SBN 319547)
 1                                   JULIA MICHEL (SBN 331864)
 2                                   STRUMWASSER & WOOCHER LLP
                                     10940 Wilshire Boulevard, Suite 2000
 3                                   Los Angeles, California 90024
                                     Telephone: (310) 576-1233
 4                                   Facsimile: (310) 319-0156
 5                                   Email: mstrumwasser@strumwooch.com
                                     Email: dlarson@strumwooch.com
 6                                   Email: cchiappetti@strumwooch.com
                                     Email: jmichel@strumwooch.com
 7
 8                                   CYNTHIA J. LARSEN (SBN 123994)
                                     JUSTIN GIOVANNETTONE (SBN 293794)
 9                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     400 Capitol Mall, Suite 3000
10                                   Sacramento, California 95814
11                                   Telephone: (916) 447-9200
                                     Facsimile: (916) 329-4900
12                                   Email: clarsen@orrick.com
                                     Email: jgiovannettone@orrick.com
13
                                     Attorneys for all Defendants
14
15
     IT IS SO ORDERED.
16
17   Dated:   January 11, 2021

18
19
20
21
22
23
24
25
26
27
28                                             4
     APPLIED UNDERWRITERS, INC. V. INSURANCE COMMISSIONER OF THE STATE OF CALIFORNIA
     STIPULATION AND ORDER TO EXTEND TIME BY 14 DAYS TO FILE RESPONSIVE PLEADING OR MOTION
     TO FIRST AMENDED COMPLAINT
     CASE NO.: 2:20-CV-02096-WBS-AC
